Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/23/2020. Claims 1-22 are pending. Claim 1 amended. The previous objection to the specification is withdrawn in view of amendments to the specification. The previous rejection to claims 6, 7, 9 and 10 are withdrawn in view of arguments providing additional support of the claimed subject matter.

Response to Arguments
The applicant’s arguments are moot in view of new grounds of rejection. The application acknowledges the amended subject matter is not taught over Weingartner et al. US 2014/0200436 (Weingartner) in view of Srinivasan et al. US 2016/0033610 (Srinivasan). The current rejection relies on Kim et al. US 7,809,426 (Kim) to teach the claimed subject matter as outlined in the rejection below. 
Therefore, claims 1-22 stand rejected as outlined in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. US 2014/0200436 (Weingartner) in view of Srinivasan et al. US 2016/0033610 (Srinivasan) and Kim et al. US 7,809,426 (Kim).

Regarding claim 1, Weingartner teaches a method for using a magnetic resonance imaging (MRI) system to produce an image of a subject who has been administered a contrast (MRI imaging using LGE to improve contrast; see para. [0011]), the steps of the method comprising:
(a) establishing a selected magnetization state in a tissue of the subject using the MRI system (MRI includes a polarizing magnetic field B0 which establishes a polarizing magnetic field in the subject; see para. [0003], [0013], and [0020]); 
(pulse 206 is a T1 preparation pulse’ see Fig. 2; see para. [0031] and [0032]); 
(c) while the inverted magnetization in the tissue of the subject is recovering and until the selected magnetization state is established again, acquiring a data set by sampling k- space in a k-space segment (data is collected during the recovery period to form images in a a k-space sample; see paras. [0026] and [0027]); 
(d) repeating steps (b) and (c) for a selected number of inversion recovery periods such that a plurality of data sets are acquired for each of the plurality of different cardiac phases (a plurality of inversions are performed such that the plurality of data sets are acquired for each cardiac phase; see Fig. 2; see para. [0021] and [0032]); 
(e) reconstructing images from the plurality of data sets (an image is reconstructed from k-space data; see para. [0026]); 
(f) producing maps of a longitudinal relaxation parameter by fitting the images to a signal model (T1 is determined by fitting the data with a single model; see paras. [0031]-[0043]); and 
(g) synthesizing an image that depicts a late-gadolinium enhancement contrast from the maps of the longitudinal relaxation parameter (T1 is determined by fitting the data with a single model that depicts LGE; see paras. [0031]-[0043]).
Weingartner fails to teach acquiring a data set at each of a plurality of different cardiac phases; and acquiring a data set over multiple different R-R intervals.
Srinivasan teaches acquiring a data set at each of a plurality of different cardiac phases (Fig. 1B shows the k-space acquisition of seven cardia phases during two RR-intervals; see para. [0034], [0049], and [0094]).
(the inversion recovery pulse may occur following a first R wave, and at least some of the data acquisition may occur following a second R wave, and thus in a different cardiac cycle than the inversion recovery pulse; see col. 2, lines 51-67; see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of acquiring a data set at each of a plurality of different cardiac phases as taught in Srinivasan and acquiring a data set over multiple different R-R intervals as taught in Kim into Weingartner in order to gain the advantage of maintaining similar SNR and CNR during all cardiac phases while significantly reducing SARS and collecting data over multiple R-R intervals if T1 is sufficiently long.

Regarding claims 2-4, Weingartner teaches wherein the T1-preparation RF pulse is applied at a time based on a detection of a physiological trigger event measured from the subject; and wherein the physiological trigger event is an occurrence of an R-wave in an electrocardiograph (ECG) signal measured from the subject; and wherein the T1-preparation RF pulse is applied when the R-wave in the ECG signal is detected (the T1 preparation pulse 206 is formed at a time when an R-wave ECG signal is detected; see para. [0032]).

Regarding claim 5, Weingartner fails to teach wherein the selected magnetization state is a pulsed steady-state and is established in step (a) by applying a series of continuous RF pulses to the tissue of the subject.
Srinivasan teaches wherein the selected magnetization state is a pulsed steady-state and is established in step (a) by applying a series of continuous RF pulses to the tissue of the subject (the RF pulse is modulated to maintain a dynamic steady state; see para. [0029]).


Regarding claim 8, Weingartner teaches wherein data in each data set are acquired by sampling k-space in the k-space segment using a data acquisition comprising a series of continuous RF pulses and a spoiled gradient readout (for each cardiac phase, k-space data are acquired with multiple inversion times using spoiled gradient echoes for a given number of cardia phases; see para. [0014], [0026]).

Regarding claim 14, Weingartner further teaches wherein step (c) includes acquiring each data set for each of the plurality of different cardiac phases by sampling k-space in a different k-space segment (different cardiac phases are sampled in different k-space segments; see paras. [0026] and [0027]; see Fig. 2).

Regarding claims 15-17, Weingartner teaches wherein step (g) includes synthesizing the image for an arbitrary inversion time; and wherein step (g) includes synthesizing a plurality of images each having a different late-gadolinium enhancement contrast associated with a different retrospectively selected inversion time; and wherein step (g) includes synthesizing a plurality of images each having a same late-gadolinium enhancement contrast associated with a single retrospectively selected inversion time and the plurality of images are temporally resolved images (the inversion time is selected prior to performing the LGE sequence such that it would be obvious to synthesize the image for an arbitrary inversion time or for a single inversion time; see para. [0006], [0011], [0033]-[0056]).

Regarding claim 18, Weingartner further teaches wherein the T1-preparation RF pulse is an RF inversion pulse (the T1-preparation pulse is an inversion pulse; see para. [0031]).

Regarding claim 20, Weingartner further teaches wherein the selected magnetization state is one of a pulsed steady-state, a thermal equilibrium, or a desired level of saturation (such a limitation would be inherent as any selected magnetization state would reasonably be interpreted as a desired level of saturation; see paras. [0034]-[0037]).

Claims 6, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. US 2014/0200436 (Weingartner) in view of Srinivasan et al. US 2016/0033610 (Srinivasan) and Kim et al. US 7,809,426 (Kim), and in further view of Rehwald et al. US2010/0219829 (Rehwald).

Regarding claims 6, 7, 9, and 10, Weingartner fails to teach wherein the series of continuous RF pulses comprises RF pulses having a flip angle less than 180 degrees; and wherein the series of continuous RF pulses comprises RF pulses having a flip angle in a range of 1 to 20 degrees.
Rehwald teaches wherein the series of continuous RF pulses comprises RF pulses having a flip angle less than 180 degrees; and wherein the series of continuous RF pulses comprises RF pulses having a flip angle in a range of 1 to 20 degrees (a FLASH sequence is implemented wherein the flip angle is 15 degrees to establish a predetermined magnetization and for obtaining T1-data; see Fig. 3; see para. [0114]).


Regarding claims 11-13, Weingartner further teaches wherein the physiological trigger event is an occurrence of an R-wave in an electrocardiograph (ECG) signal measured from the subject  (the T1 preparation pulse 206 is formed at a time when an R-wave ECG signal is detected; see para. [0032]).
Weingartner fails to teach wherein step (c) further includes after acquiring each data set, applying a selected number of dummy RF pulses until a physiological trigger event is detected; and wherein no data are acquired in response to the dummy RF pulses.
Rehwald teaches wherein step (c) further includes after acquiring each data set, applying a selected number of dummy RF pulses until a physiological trigger event is detected; and wherein no data are acquired in response to the dummy RF pulses (MRI pulse sequences use an inversion recovery pulse with a dummy period at the beginning of the scan at which no data is recorded; see para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein step (c) further includes after acquiring each data set, applying a selected number of dummy RF pulses until a physiological trigger event is detected; and wherein no data are acquired in response to the dummy RF pulses as taught in Rehwald into Weingartner and Srinivasan in order to gain the advantage of suppressing ghosting artifacts arising from long-T1 species.

Claims 6, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. US 2014/0200436 (Weingartner) in view of Srinivasan et al. US 2016/0033610 (Srinivasan) and Kim et al. US 7,809,426 (Kim), and in further view of Salerno et al. US 2016/0148378 (Salerno).

Regarding claim 19, Weingartner fails to teach wherein the T1-preparation RF pulse is an adiabatic T1-preparation RF pulse.
Salerno teaches wherein the T1-preparation RF pulse is an adiabatic T1-preparation RF pulse (the T1 pulse is an adiabatic fat suppression pulse; see paras. [0043] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the T1-preparation RF pulse is an adiabatic T1-preparation RF pulse as taught in Salerno into Weingartner and Srinivasan in order to gain the advantage of nulling fat at the acquisition of the center of k-space.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weingartner et al. US 2014/0200436 (Weingartner) in view of Srinivasan et al. US 2016/0033610 (Srinivasan), and in further view of Trzasko et al. US 2013/0182930 (Trzasko).

Regarding claims 21 and 22, Weingartner teaches an iterative reconstruction (see para. [0027]).
Weingartner fails to teach wherein step (e) includes reconstructing the images using reconstruction that is regularized in part using a multi-scale locally low-rank noise reduction; and  wherein step (e) includes reconstructing the images using reconstruction that is regularized in part using a low-rank tensor regularization.
(low rank reconstruction provides significant denoising capability; see para. [0055]); and wherein step (e) includes reconstructing the images using reconstruction that is regularized in part using a low-rank tensor regularization (tensor reconstruction is adided by the promotion of local low-rank structure; see para. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein step (e) includes reconstructing the images using reconstruction that is regularized in part using a multi-scale locally low-rank noise reduction; and  wherein step (e) includes reconstructing the images using reconstruction that is regularized in part using a low-rank tensor regularization as taught in Trzasko into Weingartner and Srinivasan in order to gain the advantage of generating low noise images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868